           Case 1:20-cv-01489-AT Document 130 Filed 07/17/20 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

BLACK VOTERS MATTER FUND,
MEGAN GORDON, and PENELOPE
REID on behalf of themselves and all
others similarly situated,

          Plaintiffs,
                                                CIVIL ACTION FILE
    v.

BRAD RAFFENSPERGER, in his                      NO. 1:20-cv-01489-AT
official capacity as Secretary of State
of Georgia; DEKALB COUNTY
BOARD OF REGISTRATION &
ELECTIONS; et al.,

          Defendants.

         DEFENDANT SECRETARY OF STATE RAFFENSPERGER’S
          RESPONSE TO THE COURT’S ORDER OF JULY 10, 2020
             REGARDING ABSENTEE BALLOT DROP BOXES

         Defendant Secretary of State Brad Raffensperger (the “Secretary”), sued

in his official capacity, submits this response to the Court’s sua sponte order of

July 10, 2020 (the “Order”) 1 directing the Secretary “to file a list of counties

which established one or more outdoor absentee ballot drop boxes for the June




1 The Order was entered by docket entry only and does not have a docket
number. A true and accurate copy of the docket entry order is attached as
“Exhibit 1.”
        Case 1:20-cv-01489-AT Document 130 Filed 07/17/20 Page 2 of 6




2020 elections as well as a list of which counties did not establish any absentee

ballot drop boxes.”

      The Secretary notes that the State Election Board’s emergency rule

authorized counties to establish absentee ballot drop boxes solely for the June

2020 election, and the rule did not require counties to notify the Secretary

whether they established any drop boxes. See Doc. No. [51-2]; Ga. Comp. R. &

Regs. r. 183-1-14-0.6-.14. However, the State Election Board recently adopted

a new emergency rule allowing counties to establish absentee ballot drop boxes

for the August runoff and November election, similar to the secure drop box

rule from the June election. 2 See Ga. Comp. R. & Regs. r. 183-1-14-0.8-.14.

      Based on information voluntarily provided to the Secretary by the

counties, the Secretary has attached: (a) a list of counties that had one or more

absentee ballot drop boxes for the June 2020 election as “Exhibit 3,” and (b) a

list of counties that either did not have or did not notify the Secretary of any

absentee ballot drop boxes for the June 2020 election as “Exhibit 4.” Out of an

abundance of caution, the Secretary notes that the attached lists accurately



2The State Election Board adopted Emergency Rule 183-1-14-0.8-.14 on July
1, 2020, authorizing counties to establish absentee ballot drop boxes for the
August runoff and November election. A true and accurate copy of the rule is
attached as “Exhibit 2.”


                                       -2-
        Case 1:20-cv-01489-AT Document 130 Filed 07/17/20 Page 3 of 6




reflect the information received from the counties regarding absentee ballot

drop boxes, but the Secretary does not have independent knowledge that the

information itself is accurate. Because counties were not required to report

whether they established absentee ballot drop boxes in the June election it is

possible that counties listed in Exhibit 4 may have established drop boxes for

the June election but did not voluntarily report such information to the

Secretary.

      For the avoidance of doubt, these documents are conditionally submitted

subject to the Secretary’s respectful objection to the Court’s consideration of

the documents when deliberating over Plaintiffs’ original Motion for

Preliminary Injunction, any renewed Motion for Preliminary Injunction that

Plaintiffs may file, or any other pleading in this case. As the party seeking

extraordinary relief, the Plaintiffs bear the burden of proof. McDonald’s Corp.

v. Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998). Plaintiffs continue to assert

new theories and submit evidence under the guise of supplemental briefing.

See, e.g., Doc. No. [124]. At the same time, Plaintiffs have not requested the




                                       -3-
        Case 1:20-cv-01489-AT Document 130 Filed 07/17/20 Page 4 of 6




information sought by the Court, and should not be able to rely on evidence

submitted by the Secretary at the Court’s direction to satisfy their burden. 3

      Bearing in mind the Secretary’s respect for this Court and its

responsibilities, the Secretary feels that he must raise these objections now or

risk waiving them. The Secretary continues to appreciate the commitment of

this Court to reach the right conclusion on this important issue.

      Respectfully submitted this 17th day of July, 2020.

                             /s/ Vincent R. Russo
                             Vincent R. Russo
                             Georgia Bar No. 242628
                             vrusso@robbinsfirm.com
                             Josh Belinfante
                             Georgia Bar No. 047399
                             jbelinfante@robbinsfirm.com
                             Alexander Denton
                             Georgia Bar No. 660632
                             adenton@robbinsfirm.com
                             Brian E. Lake
                             Georgia Bar No. 575966
                             blake@robbinsfirm.com
                             Melanie Johnson
                             Georgia Bar No. 466756
                             mjohnson@robbinsfirm.com
                             Robbins Ross Alloy Belinfante Littlefield LLC
                             500 14th Street, N.W.

3 The Eleventh Circuit has addressed this issue from a slightly different
perspective, and its precedent provides an alternative basis for the Secretary’s
objection. See Johnson v. United States, 780 F.2d 902, 910 (11th Cir. 1986).
Cf. Paez v. Sec’y, Florida Dep’t of Corr., 947 F.3d 649, 652 (11th Cir. 2020)
(addressing judicial notice).


                                      -4-
Case 1:20-cv-01489-AT Document 130 Filed 07/17/20 Page 5 of 6




                    Atlanta, Georgia 30318
                    Telephone: (678) 701-9381
                    Facsimile: (404) 856-3250

                    Christopher M. Carr
                    Attorney General
                    Ga. Bar No. 112505
                    Bryan K. Webb
                    Deputy Attorney General
                    Ga. Bar No. 743580
                    Russell Willard
                    Sr. Asst. Attorney General
                    Ga. Bar No. 760280
                    Charlene McGowan
                    Asst. Attorney General
                    Ga. Bar No. 697316
                    Georgia Department of Law
                    40 Capitol Square SW
                    Atlanta, GA 30334
                    cmcgowan@law.ga.gov
                    Tel: 404-656-3389
                    Fax: 404-651-9325
                    Counsel for Secretary of State
                    Brad Raffensperger




                             -5-
        Case 1:20-cv-01489-AT Document 130 Filed 07/17/20 Page 6 of 6



                       L.R. 7.1(D) CERTIFICATION

      I certify that this Brief has been prepared with one of the font and

point selections approved by the Court in Local Rule 5.1(C). Specifically, this

response has been prepared using 13-pt Century Schoolbook font.

                              /s/ Vincent R. Russo
                              Vincent R. Russo
                              Georgia Bar No. 242628
